Case 1:21-cr-10023-BCB Document 45 Filed 08/20/21 Page 1 of 1 PageID #: 371




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF SOUTH DAI(OTA
                                   NORTHERN DIVISION

 UNITED STATES OF AMERICA,                                                    1:21-cr- 10023

                 Plaintiff,

                                                                  N{OTION TO DISNIISS
 JOHN I{ILGALLON, DANIEL C.
 1\,IOSTELLER, and STEPHEN
 HOUGHTALING.
                Defendants.


        COI\.IE NOW John          Iilgallon, Chief of Staff fol the United States Malshals
  Sen'ice, Daniel C. Mosteller, United States Marshal for the Distlict of South

  Dakota, ancl Stephen Houghtaling, Chief Deputy United States Nlarshal for the

  District of South Dakota, and, fol the reasons set folth in their supporting blief,

  respectfully rnove and reqlrest that this Honorable Court dismiss ail charges ancl

  specifications pending against thern under this Cottrt's inherent autholity, Fed. R.

  Clim. P. lz(b), D.S.D. Local Rule 12.1, and this Coult's Scheduling Older (Doc.                                                   39).

        Dated this 20th day ofAugust, 2021.

        JOHNSON,         JANKLOW                       GUNDERSON, PALMER
        ABDALLAH & REITER,      L.L.P.                 NELSON & ASHMORE, L.L.P.


        BY                          l/t                BY
             Ronald A. Parsons. Jr'.                             rty J
             Scott A. Abdallah                              11 1 \\',            apitol Avenue, Suite 230
             P.O. Box 2348                                  Pielle, sD 57501
             Sioux Falls, SD 57 r0l-2348                    (G0t) ,19,r-0r05
             (605) 388-4304

             Altorneys for lii lgal lott.            ^,lt t or n c1's   for   fulo   s   t   el   I   cr   o   trl   H ou gl   tI   u   Iin   g


                                                 I
